Citation Nr: 0425752	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  01-05 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.    

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for disability of the left arm and/or 
hand, to include left hand numbness, claimed due to treatment 
performed in October 1999 at the Chillicothe Department of 
Veterans Affairs Medical Center.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from June 1990 to 
May 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February and June 2000 rating actions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Cleveland, Ohio.                 

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 

The Board notes that in the appellant's June 2001 substantive 
appeal, he requested a videoconference hearing before a 
member of the Board.  Letters from the RO to the appellant, 
dated on October 16, 20003, and on November 3, 2003, show 
that the RO had scheduled the appellant for a videoconference 
hearing on November 21, 2003.  However, he failed to report 
for his scheduled November 2003 hearing.  His request for a 
hearing is therefore considered withdrawn.    

By a rating action, dated in October 2000, the RO denied the 
appellant's claims for the following: (1) entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
(2) entitlement to service connection for chronic fatigue 
syndrome, (3) entitlement to service connection for obsessive 
compulsive disorder, (4) entitlement to service connection 
for major depression and recurrent depression, (5) 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, and (6) 
entitlement to nonservice-connected pension; extra-schedular 
entitlement to pension under the provisions of 38 C.F.R. 
§ 3.321(b)(2).  In October 2001, the appellant filed a notice 
of disagreement (NOD) with respect to the claims for 
entitlement to service connection for (1) PTSD, (2) chronic 
fatigue syndrome, (3) obsessive compulsive disorder, and (4) 
major depression and recurrent depression.  A statement of 
the case (SOC) was issued in September 2002.  However, the 
Board observes that there is no indication from the 
information of record that the appellant filed a substantive 
appeal with respect to any of the aforementioned issues.  
Accordingly, these issues are not before the Board for 
appellate consideration.  38 C.F.R. § 20.200 (2003).       

The Board further observes that in October 2000, the 
appellant raised the issue of entitlement to service 
connection for a heart disorder.  This issue has not been 
developed for appellate consideration and is referred to the 
RO for appropriate action.


REMAND

In regard to the appellant's claim for service connection for 
bilateral hearing loss, the appellant contends that he 
currently experiences bilateral hearing loss which is related 
to his period of active military service.  In this regard, 
the Board notes that the appellant's service medical records 
include the appellant's induction examination report, dated 
in May 1990.  The May 1990 induction examination report shows 
that at that time, the appellant underwent an audiological 
evaluation.  The audiological evaluation revealed pure tone 
air conduction threshold levels in the right ear at 500, 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 0, 0, 0, 10, 
and 5 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 5, 0, 0, 0, and 0 decibels.  The records also reflect that 
in November 1991, the appellant underwent an audiological 
evaluation.  At that time, it was noted that the audiometric 
testing results were interpreted as showing bilateral high 
frequency sensorineural hearing loss at 6,000 and 8,000 
Hertz.  It was also indicated that the appellant was to start 
wearing hearing protection and that he would undergo annual 
audiograms.  According to the records, in August 1991, the 
appellant underwent another audiological evaluation.  The 
assessments were the following: (1) otitis externa of the 
left ear, and (2) decreased hearing of the left ear.  The 
records further show that in May 1994, the appellant 
underwent a separation examination which included audiometric 
testing.  The audiological evaluation revealed pure tone air 
conduction threshold levels in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz as follows: 20, 5, 0, 15, and 
15 decibels, respectively.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 15, 10, 0, 10, and 10 decibels.

Private medical records, dated in March 1990, December 1998, 
and March 1999, show that in March 1999, it was noted that 
the appellant had recently undergone a physical examination 
as part of "the pre-employment process."  It was also noted 
that the appellant had undergone an audiogram and that his 
audiometric testing results were interpreted as showing 
moderate to severe hearing loss in the higher frequencies.  
It was further indicated that the appellant had to wear 
hearing protection in all areas of loud noises, both at home 
and in the workplace, in order to protect against further 
loss.    

In this case, the Board observes that the appellant has not 
been afforded a VA examination in connection with his claim 
for service connection for bilateral hearing loss.  Thus, in 
light of the above, and given the fact that the appellant's 
hearing decreased during service, the Board is of the opinion 
that a VA examination, as specified in greater detail below, 
should be performed in order to determine the nature and 
etiology of any bilateral hearing loss.  

The Board further notes that, as previously stated, private 
medical records, dated in March 1999, show that the appellant 
had recently undergone a physical examination in connection 
with his employment, and that he had undergone an audiogram.  
However, the Board observes that the evidence of record is 
negative for the audiogram report.  As additional action by 
the RO may be helpful in either obtaining such putative 
record, or documented information that the private report 
cannot be obtained, the Board finds that further development 
in this regard is warranted.  See Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992); see generally Murincsak v. Derwinski, 2 
Vet. App. 363, 372-73 (1992).            

In regard to the appellant's 1151 claim, the appellant 
maintains that on October 23, 1999, he received treatment for 
a migraine headache at the Chillicothe VA Medical Center 
(VAMC).  The appellant states that at that time, he was 
"given an I.V. (intravenous) in [his] left hand."  
According to the appellant, he experienced a severed nerve in 
his left hand "from the nurse who administered the I.V."  
The appellant indicated that he subsequently lost feeling in 
his left hand and had to start wearing a brace.  He noted 
that because he had to wear a left hand brace, he lost his 
job as a prison guard.         

In pertinent part, 38 U.S.C.A. § 1151 provides, in regard to 
claims filed on or after October 1, 1997, that where any 
veteran that experiences an injury, or an aggravation of an 
injury, as a result of VA hospitalization, medical or 
surgical treatment, not the result of the veteran's own 
willful misconduct, and such injury or aggravation results in 
additional disability or death, compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  It is further provided by the statute that the 
disability must be caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
fault on the part of VA treating personnel; or that it must 
be due to an event not reasonably foreseeable.   

In the instant case, outpatient treatment records from the 
Chillicothe VAMC, from May 1998 to November 2000, show that 
on October 23, 1999, the appellant was treated for complaints 
of a migraine headache.  At that time, it was noted that the 
examining physician had ordered a "Hep-Lok" for the 
appellant.  The "Hep-Lok" was placed with a catheter in the 
appellant's left hand and flushed with 2 cc (cubic 
centimeters) of normal saline.  The "Hep-Lok" was removed 
and the appellant then received 25 mg (milligrams) of 
Phenergan I.V.P. (intravenous push).  According to the 
records, the appellant's migraine improved and he was 
discharged to home.  

The Chillicothe VAMC outpatient treatment records also 
reflect that on October 29, 1999, the appellant was treated 
for complaints of left arm and hand pain and swelling, and 
decreased sensation of his left fourth and fifth fingers.  At 
that time, the appellant stated that his symptoms had 
developed after an I.V. was placed in his left hand one week 
ago.  The appellant denied a history of a wrist injury or any 
previous problem with his left wrist or hand.  Upon physical 
examination, it was noted that the appellant's left forearm 
and hand had mild edema, and that there was tenderness with 
palpation of the dorsal hand and forearm.  There was 
decreased sensation to sharp/dull, and decreased two point 
discrimination over the fourth and fifth fingers and proximal 
hand.  There was mild weakness on motor testing of the fourth 
and fifth fingers, and pulses were 2+.  The assessment was 
left arm pain and questionable ulnar neuropathy of unclear 
etiology.    

The records further show that on November 3, 1999, the 
appellant underwent a follow-up evaluation for left hand and 
forearm pain.  At that time, it was noted that swelling was 
reduced some, although the appellant stated that his wedding 
ring had become tight and had to be cut off.  The appellant 
also indicated that he still had decreased feeling in the 
left fourth and fifth fingers, and that his left hand was 
sore and tender.  Upon physical examination, it was reported 
that the appellant's left forearm had "trace edema," 
improved from the previous week.  The appellant had full 
range of motion of his left wrist.  There was focal 
tenderness in the "diffuse area lateral dorsal wrist and 
tender hard mobile cord just lateral to ulnar head [sic]."  
There was no erythema or appreciable warmth, and there was 
also decreased sensation to sharp and dull over the lateral 
aspect of the left hand.  It was further noted that the 
appellant felt pressure only with pinprick.  The assessment 
was superficial phlebitis of the left hand, with associated 
ulnar neuropathy.  According to the records, on November 4, 
1999, the appellant was provided a soft wrist brace to 
support the left wrist.  On November 10, 1999, the appellant 
underwent an electromyograph (EMG) of the left arm.  At that 
time, it was noted that the appellant had been referred to 
rule out left ulnar neuropathy.  It was further reported that 
the appellant had complained of no feeling in his left wrist 
dorsally along the ulnar distribution after the I.V. infusion 
approximately one week ago.  The EMG revealed that the motor 
conduction velocity of the left ulnar nerve was within normal 
limits, with normal motor and sensory distal latencies.  

The Chillicothe VAMC outpatient treatment records also 
reflect that in January 2000, the appellant underwent a 
physical examination.  At that time, the appellant stated 
that in October 1999, he was treated for migraine headaches 
and was given I.V. medications.  The appellant indicated that 
after his I.V. medications were administered, he developed 
problems with his left hand.  It was noted that the 
appellant's current symptoms included some residual numbness 
of the lateral aspect of the left hand involving the fourth 
and fifth fingers, and extending approximately to about the 
mid forearm.  According to the appellant, he could not wear 
his wedding ring because of mild, persistent swelling and 
tightness of the ring.  He reported that he also had a "hard 
area" in the lateral aspect of the wrist.  The physical 
examination of the appellant's extremities showed decreased 
sensation to sharp and dull over the left fourth and fifth 
digits, and proximal hand and wrist area.  There was a 
faintly palpable cord, subcutaneous, in the left lateral 
wrist area which was non-tender.  No edema was appreciated.  
The impression was ulnar neuropathy of the left hand.  

The records further reflect that in January 2000, a VA 
neurological consultation was obtained, and the appellant 
underwent a neurological examination which was conducted by 
A.S.M., M.D.  At that time, Dr. M. stated that according to 
the appellant, in October 1999, he was treated for migraine 
headaches and was given some I.V. medications on the dorsum 
of the left wrist.  The appellant indicated that 
subsequently, his left hand swelled up and he had to take his 
wedding band off.  Dr. M. noted that since that time, the 
appellant was unable to feel from the dorsum of the hand to 
the distal arm on the ulnar side, both front and back, dorsal 
and palmar side.  Upon physical examination, the appellant's 
cranial nerves were normal.  The motor examination revealed 
normal strength in both upper and lower extremities.  The 
appellant felt decreased "pin" on the dorsum of the left 
hand, which did not quite follow any nerve distribution, as 
it did not follow either radial or ulnar distribution.  Dr. 
M. stated that that numbness persisted even in the arm on the 
ulnar side.  According to Dr. M., it also did not follow any 
root distribution.  The appellant did not feel vibration in 
the left pinky, but he felt the vibration in the left index 
finger.  Dr. M. indicated that when a joint position with the 
appellant's left pinky and wrist was attempted, the appellant 
did not feel the joint position.  Dr. M. reported that the 
joint position was normal in the "right" index finger, and 
the strength was normal.  According to Dr. M., the rest of 
the neurological examination was unremarkable.  

In regard to an impression, Dr. M. stated that in summary, 
the appellant complained of numbness in the left hand since 
the "accident" when his hand swelled in October 1999.  Dr. 
M. indicated that at present, there was no motor deficit, and 
that the appellant's numbness did not follow any nerve root 
or nerve distribution.  In addition, Dr. M. reported that the 
appellant's joint position was also absent in the wrist and 
left pinky, but normal in the index finger on the "left," 
which was most likely a functional component.  Dr. M. stated 
that he doubted "an organic deficit."  However, the Board 
notes that Dr. M. failed to address the pertinent questions 
in this case, which are whether the appellant's left arm 
and/or hand were injured when he received treatment on 
October 23, 1999, at the Chillicothe VAMC for migraine 
headaches and an I.V. was placed in his left hand, thereby 
causing the appellant additional disability of the left arm 
and/or hand, to include left hand numbness, due to the 
administration of the I.V, and if so, whether the proximate 
cause of the additional disability(ies) was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA; or an event not 
reasonably foreseeable.  Therefore, in light of the above, 
the Board is of the opinion that another VA examination, as 
specified in greater detail below, should be performed in 
order to determine whether any current left arm and/or hand 
disability, to include left hand numbness, resulted from 
negligent or improper VA treatment.  

Accordingly, this case is remanded to the RO for the 
following actions: 

1.  The RO must review the claims folder 
and ensure that all Veterans Claims 
Assistance Act of 2000 (VCAA) notice and 
duty to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
defective hearing at any time following 
military service, and/or for any 
disability of the left arm and/or hand, 
to include left hand numbness, at any 
time following his October 23, 1999, 
treatment at the Chillicothe VAMC.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, to specifically 
include the audiogram report referenced 
in the March 1999 private medical record.  
All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain named records the RO is unable 
to secure same, the RO must notify the 
appellant and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant and his representative must 
then be given an opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A) A VA audiological examination to 
determine if the appellant currently has 
any hearing loss attributable to military 
service.  The claims folder and a copy of 
this remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
appellant's service medical records, to 
include the audiometric evaluations which 
were conducted during his induction 
examination, dated in May 1990, and 
during his separation examination, dated 
in May 1994.  The appellant's service 
medical records also show that in 
November 1991, the appellant underwent an 
audiological evaluation, and the 
audiometric testing results were 
interpreted as showing bilateral high 
frequency sensorineural hearing loss at 
6,000 and 8,000 Hertz.  In addition, in 
August 1991, the appellant underwent 
another audiological evaluation, and at 
that time, the assessments were the 
following: (1) otitis externa of the left 
ear, and (2) decreased hearing of the 
left ear.  Moreover, the examiner is 
requested to review the private medical 
records, dated in March 1999, which 
reflect that at that time, it was noted 
that the appellant had recently undergone 
an audiogram and that his audiometric 
testing results were interpreted as 
showing moderate to severe hearing loss 
in the higher frequencies.  The examiner 
is also requested to review the 
aforementioned private audiogram report, 
if obtained.      

All testing, to include an audiogram, 
should be performed.  It is requested 
that the examiner obtain a detailed 
history of in-service and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner should 
render an opinion as to whether any 
current bilateral hearing loss is related 
to the appellant's period of active 
military service.  The examiner should 
also provide an opinion as to whether any 
current bilateral hearing loss was caused 
by noise exposure in service.  If no 
disability is found, or no link to 
military service is found, such findings 
and conclusions should be affirmatively 
stated.  The rationale for the examiner's 
opinions should be set forth in detail.  
The report prepared should be typed.   

(B)  A VA neurological examination to 
determine the nature and etiology of any 
left arm and/or hand disability, to 
include left hand numbness.  The claims 
folder and a copy of this remand must be 
made available to the examiner for review 
in conjunction with the examination.  The 
examiner is specifically requested to 
review the outpatient treatment records 
from the Chillicothe VAMC, from May 1998 
to November 2000, which show that on 
October 23, 1999, the appellant was 
treated for complaints of a migraine 
headache, and a "Hep-Lok" was placed 
with a catheter in the appellant's left 
hand and flushed with 2 cc of normal 
saline.  After the "Hep-Lok" was 
removed, the appellant then received 25 
mg of Phenergan I.V.P.  The records also 
show that on October 29, 1999, the 
appellant was treated for complaints of 
left arm and hand pain and swelling, and 
decreased sensation of his left fourth 
and fifth fingers.  The assessment was 
left arm pain and questionable ulnar 
neuropathy of unclear etiology.  
According to the records, on November 3, 
1999, the appellant underwent a follow-up 
evaluation for left hand and forearm 
pain.  The assessment was superficial 
phlebitis of the left hand, with 
associated ulnar neuropathy.  The records 
further reflect that on November 4, 1999, 
the appellant was provided a soft wrist 
brace to support the left wrist.  On 
November 10, 1999, the appellant 
underwent an EMG of the left arm.  The 
EMG revealed that the motor conduction 
velocity of the left ulnar nerve was 
within normal limits, with normal motor 
and sensory distal latencies.  In 
addition, the records show that in 
January 2000, the appellant underwent a 
physical examination.  Following the 
examination, the appellant was diagnosed 
with ulnar neuropathy of the left hand.  
The examiner is further requested to 
review the January 2000 VA neurological 
consultation report.  

All necessary special studies or tests 
are to be accomplished.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
appellant's left arm and/or hand were 
injured after an I.V. was placed in his 
left hand on October 23, 1999, at the 
Chillicothe VAMC, and whether the 
appellant has additional disability of 
the left arm and/or hand, to include left 
hand numbness, due to the administration 
of the I.V.  If the examiner concludes 
that the appellant has additional 
disability(ies), the examiner should 
provide an opinion as to whether the 
proximate cause of the additional 
disability(ies) was (A) carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on the part of VA in administering the 
I.V., or (B) an event not reasonably 
foreseeable.  A complete rationale for 
all opinions should be provided.  The 
report prepared should be typed.     

3.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.  

4.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

5.  The RO should then review and re-
adjudicate the issues on appeal.  If such 
action does not grant any benefit being 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




